Citation Nr: 1413896	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California that granted service connection and evaluated the disability as noncompensable.  

In September 2011, the Veteran withdrew his prior request for a Board hearing.  

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents on the Veterans Benefits Management System.  


FINDING OF FACT

During the entire appeal period, the Veteran's measured bilateral hearing loss was not shown to be worse than Level I for both the right ear and the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for the service-connected bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in December 2006 and November 2012.  The examiners each conducted examinations and together provide sufficient information regarding the Veteran's hearing loss manifestations such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently evaluated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability ratings do not accurately depict the severity of his bilateral hearing loss.  See January 2009 notice of disagreement.      

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results).  

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or 
§ 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

The record includes a July 2005 private audiological examination that provided puretone audiographs and speech discrimination scores.  However, the record does not specify whether the Maryland CNC test was used in rendering the speech discrimination scores.  Therefore, the July 2005 private audiological examination is not adequate for evaluation purposes.  38 C.F.R. § 4.85(a).    

A VA audiology consult in September 2006 shows that the Veteran complained of bilateral hearing loss and difficulty understanding speech.  Puretone threshold averages and speech discrimination scores were provided.  However, the record indicates that in rendering the speech discrimination scores, the MLV 2-22 test was used and not the Maryland CNC test.  Therefore, the September 2006 VA audiology consult is not adequate for evaluation purposes.  38 C.F.R. § 4.85(a). 

On VA examination in December 2006, the right ear puretone threshold average was 39 decibels, and the left ear puretone threshold average was 41 decibels.  The speech discrimination scores of the bilateral ears were both 100 percent.    

The record includes a May 2010 private audiological examination that provided puretone audiographs and speech discrimination scores.  However, the record does not indicate whether the Maryland CNC test was used in rendering the speech discrimination scores.  Therefore, the May 2010 private audiological examination is not adequate for evaluation purposes.  38 C.F.R. § 4.85(a).    
   
On VA examination in November 2012, the right ear puretone threshold average was 42 decibels, and the left ear puretone threshold average was 49 decibels.  The speech discrimination scores of the bilateral ears were both 96 percent.  The Veteran reported that his hearing loss impacts functionality in that he may be missing some information in conversations.   

The Board has considered the Veteran's contention that his current disability rating does not accurately depict the severity of his hearing loss.  However, the Veteran is not competent to test for and render an opinion as to the severity of a hearing loss disability as audiological testing is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Board finds the objective medical results by the licensed audiologists in this case are of significant probative value, as they each performed audiological testing and provided thorough and sufficient objective audiological results.  Thus, the Veteran's lay opinion as to the severity of his hearing loss is outweighed by audiological examination results.   

The December 2006 VA examination showed the right ear puretone threshold average was 39 decibels and the left ear puretone threshold average was 41 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 100 percent, the right and left ears both had a numerical designation of Level I.  Application of Table VII by comparing the the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  

The November 2012 VA examination showed the right ear puretone threshold average was 42 decibels and the left ear puretone threshold average was 49 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 96 percent, the right and left ears both had a numerical designation of Level I.  Though the medical findings show an upward shift in the Veteran's bilateral hearing loss, application of Table VII by comparing the the right and left ear numerical designations shows that an evaluation of 0 percent is still warranted.  38 C.F.R. § 4.85.  

For these reasons, the Board finds that the Veteran's bilateral hearing loss disability is appropriately evaluated at 0 percent disabling during the entire appeal period.  Therefore, a compensable rating is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.   

At no point during the appeal period have the criteria for a higher rating been met.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability is manifested by impaired hearing.  The ratings assigned contemplate this impairment in relation to its impact on the Veteran's auditory functioning, to include social impairment.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


